Citation Nr: 1303180	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  08-18 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an upper back disorder.

2.  Entitlement to service connection for a headache disorder, including secondary to service-connected cervical spine disability.

3.  Entitlement to an increased rating for a cervical spine disorder, currently rated 10 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

These matters come before the Board of Veterans' Appeals (Board) from September 2007 and March 2010 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding is in the file.  In a December 2011 decision, the Board remanded the issues on the title page for further evidentiary development.  The case has now been returned to the Board for appellate review.  The Board is satisfied that the requested development has been accomplished with regard to the issue of entitlement to service connection for a headache disorder and further remand is not necessary.  Stegall v. West 11 Vet. App. 298 (1998).  The Board observes that the most recent December 2012 supplemental statement of the case that was mailed to the Veteran was returned as undeliverable.  However, his representative, presumably after consultation with the Veteran, responded to the supplemental statement of the case and requested that expedited processing be utilized.  Therefore, the Board finds that the Veteran has had actual notice of the information contained in the supplemental statement of the case and will proceed with appellate consideration. 

The issue of entitlement to service connection for a lumbar spine disorder has been raised by the record (and previously referred by the Board), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an upper back disorder, entitlement to an increased rating for a cervical spine disability, and entitlement to a total disability rating based on individual unemployability due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's currently manifest headache disorder is not due to injury or disease in service and is not proximately due to or aggravated by a service-connected disability, including the cervical spine disability.  


CONCLUSION OF LAW

A headache disorder was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a May 2007 letter, prior to the relevant rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, private and VA treatment reports, lay statements, the Veteran's statements and personal hearing testimony, and VA examination reports.  

The Board notes that the relevant VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that there has been substantial compliance to the development directives requested by the Board in conjunction with this claim and VA's duty to assist has been met.  Stegall, supra.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2012).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Additionally, competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that he is entitled to service connection for a headache disorder.  He contends that his currently manifest disability had its onset in service.  In the alternative, he contends the disorder is secondary to his service-connected cervical spine disability.  

However, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a headache disorder, to include secondary to his service-connected cervical spine disability.  The Board observes that the Veteran's service treatment records do not document any instances of complaints of headaches or a diagnosis of migraines or a headache disorder, including after his motor vehicle accident.  Moreover, the medical reports in the file that show a headache disorder was diagnosed are dated more than 25 years after separation from service.  In this regard, the Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board also notes that there is no mention of in-service headaches in the contemporaneous post-service clinical records until after the Veteran filed his VA claim.  As such, the Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  See Cartwright, supra.  Consequently, the Board finds that no probative weight can be assigned to the statements regarding experiencing headaches since the motor vehicle accident in service.  

Additionally, the most probative evidence of record concludes that there is no relationship between the Veteran's currently manifest headache disorder and his military service, including the service-connected cervical spine disability and no demonstrable aggravation.  During the development of his claim, the Veteran was provided with an extensive VA examination in April 2012 with respect to ascertaining if there was any relationship between his headache disorder and his military service, including the service-connected cervical spine disability.  The examiner concluded that the Veteran's headache disorder was not related to or aggravated by service or the service-connected cervical spine disability.  The claims file was reviewed and the examiner explained that the Veteran did not describe headaches that originated in the neck area and did not describe muscle tension-type headaches.  Additionally, there was no tenderness or pain on palpation in the area of the motor vehicle accident scar.  Consequently, it was less likely that the current headaches were incurred in or aggravated by military service, including the service-connected neck disability. The Board has accorded this opinion significant probative value because it was based on thorough clinical evaluation, a comprehensive review of the file, and contained a sound rationale.  See Winsett, Bloom, supra.  

In contrast, the statement from D.J.S., M.D., was based on a review of the Veteran's service treatment records only and did not contain any type of explanation or rationale for the relationship.  Hence, the Board has accorded it little probative weight.  See Winsett, Bloom, supra. 

In conclusion, in light of the gap in time between service and the onset of the Veteran's current complaints and problems, as well as the Board's finding that the most probative evidence does not support his claim on either a direct or secondary basis, the Board concludes that the claim may not be granted.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a headache disorder, including secondary to service-connected cervical spine disability, is denied.  


REMAND

Initially, the Board notes that in the prior remand in December 2011, the Board found that the claim for service connection for an upper back disorder was inextricably intertwined with the issue of entitlement to an increased rating for the cervical spine disability.  Both issues were to be readjudicated after another VA examination was completed.  The examination was completed in April 2012; however, the issue of entitlement to service connection for an upper back disorder was not readjudicated and was not included in the December 2012 supplemental statement of the case.  Additionally, the April 2012 VA examination report did not include an opinion on the etiology of the currently diagnosed upper back disorder.  Therefore, referral of the file back to the examiner for clarification and an opinion would assist the Board in addressing the merits of the claim.  Moreover, since the two claims are inextricably intertwined, the Board may not address the merits of the increased rating claim until the development of the service connection claim is fully accomplished, particularly in light of the rating criteria for evaluating spine disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Additionally, although not addressed in the body of the prior remand, in the final action paragraph, the Board directed the RO to adjudicate the claim for a total disability rating based on individual unemployability due to service-connected disability.  No adjudication of the claim was made.  In this regard the Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating based on individual unemployability due to service-connected disability is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a total disability rating based on individual unemployability due to service-connected disability is based has already been found to be service connected, as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Since the Veteran and his representative have alleged that the Veteran's service-connected disabilities prevent him from working, the Board finds that the claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability must be addressed by the RO in the first instance.  

Ongoing VA medical records and any additional evidence to support the claims should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The Veteran is advised that failure to report for a VA examination, if one is scheduled for him, without good cause, may have adverse consequences on his claims.  See 38 C.F.R. § 3.655 (2012).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Refer the Veteran's file back to the physician who conducted the April 2012 VA examination, if available, for an opinion on the etiology of the currently manifest upper back disorder.  If the examiner is not available, the Veteran should be scheduled for another examination.  After review of the file (and another clinical evaluation if necessary), the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that an upper back disorder was incurred in or aggravated by service.

If the examiner determines that it is not at least as likely as not that any present upper back disorder was incurred in or aggravated by service, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated by any or all of the Veteran's service-connected disabilities, to include his cervical spine disorder.  If aggravation of the nonservice-connected disability by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the physician must consider and discuss the Veteran's service records as well as the post-service records, and the Veteran's assertions.

2.  Provide the Veteran with a letter satisfying VA's duties under the Veterans Claims Assistance Act (VCAA) to notify and assist him in substantiating the total disability rating based on individual unemployability due to service-connected disability claim.  Afford the Veteran an appropriate period in which to respond to the VCAA notice.  

3.  Contact the Veteran and request that he provide, or identify, any relevant personnel records from any previous employers as to the reasons for his termination(s).  Any authorization necessary to obtain such records should be obtained from the Veteran.  Afford the Veteran an appropriate period in which to provide any relevant personnel records.  

4.  Obtain the names and addresses of all medical care providers who treated the Veteran for his service-connected disabilities since April 2012.  After securing the necessary release(s), the RO should obtain any outstanding records.  Duplicate records should not be placed in the file.  

5.  After the above has been accomplished, schedule the Veteran for a VA examination to ascertain his employability.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should examine the Veteran, review the Veteran's claims folder and provide all necessary clinical factors required in an examination worksheet.  All necessary special studies or tests are to be accomplished.  

The examiner must elicit from the Veteran and record, a full work and educational history.  Based on a review of the case, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  The examiner should reconcile any opinion with the medical evidence of record and the Veteran's contentions.  If the examiner opines that the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in given his current skill set and educational background.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

6.  Then, re-adjudicate the claims for entitlement to service connection for an upper back disorder and entitlement to an increased rating for a cervical spine disability, and adjudicate the claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


